DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
 
Claims 1, 3, 8, 10, 15 and 17 are currently amended, claims 4-7, 11-14 and 18-21 are as originally presented and claims 2, 9 and 16 are cancelled.
In summary, claims 1, 3-8, 10-15 and 17-21 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rohit Chhabra (70,342) on 17 March 2021.

The claim dependency of claims 10 and 17 is incorrect in the amendment received 22 January 2021.  Claims 10 and 17 are amended as follows:

10. (Currently Amended) The non-transitory computer readable medium of claim [[10]]8, wherein the GAP of the object of interest on the viewport is determined by: projecting vertices of the object of interest from world coordinates to the normalized viewport space; and calculating the total area projected by the vertices of the object of interest in the normalized viewport space.

17. (Currently amended) The system of claim [[17]]15, wherein to determine the GAP of the object of interest on the viewport, the processing system is further configured to: project vertices of the object of interest from world coordinates to the normalized viewport space; and calculate the total area projected by the vertices of the object of interest in the normalized viewport space.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the RCE and amendment received 22 January 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1, 3-8, 10-15 and 17-21 are hereby withdrawn and there being no remaining issues, claims 1, 3-8, 10-15 and 17-21 and the application are now in condition for allowance.

With regard to claim 1 claiming a method comprising: rendering, by a computing system, a viewport of a multidimensional digital environment displayed on a graphical user interface, wherein the viewport includes an object of interest, and wherein the object of interest is predetermined and includes a multidimensional digital object or a portion thereof, and wherein only the object of interest is rendered with a first set of colors; determining a first number of pixels rendered with the first set of colors; determining a second number of pixels in the viewport, the second number of pixels representing the total number of pixels of the viewport; [[and]] calculating a first ratio by dividing the first number of pixels by the second number of pixels; determining a geometrical area of projection (GAP) of the object of interest on the viewport wherein the GAP includes a total area projected by the object of interest in a normalized viewport space; and calculating a second ratio by dividing the first ratio by the GAP; wherein the method determines a metric of viewability of the object of interest are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 8 and 15; claiming a non-transitory computer readable medium comprising instructions and a system respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613